DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a building system, classified in A63H 33/046.
II. Claims 14-15, drawn to a magnetic building tile, classified in H05K 9/0041.
III. Claims 16-20, drawn to a method, classified in E04B 1/6183.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the tile frame being formed in two injection molded portions with a plurality of flared projections with open centers and openings into which magnets are disposed and molded over.  The subcombination has separate utility such as an air vent cap system or any other removable lid/cap/fastener.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III as well as inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as the product as claimed can be made by another materially different process that does not require making a first injection-molded frame portion and having a plurality of cavities therein and at least one securement structure by injecting frame material into a mold and the frame material flowing around the projections and hollow centers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have separate status in the art in view of different classifications, the inventions claim divergent subject matter and require different fields of search which require different search strategies and examinations which causes an unnecessary burden on both the searching and examination of the application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Group I, the species of Figures 1-5.
Group II, the species of Figures 6-9.
Group III, the species of Figures 10 and 11 A.
Group IV, the species of Figures 11B and 11C.
Group V, the species of Figures 12-14.
Group VI, the species of Figure 15.
Group VII, the species of Figures 16-19.
Group VIII, the species of Figure 20.
Group IX, the species of Figures 21-25, and 28-30.
Group X, the species of Figures 26 and 27.
Group XI, the species of Figures 31-33.
Group XII, the species of Figures 34A-34G.
Group XIII, the species of Figures 35A-35E.
Group XIV, the species of Figures 36-38.
Group XV, the species of Figures 39-43.
Group XVI the species of Figures 76-77.
Group XVII, the species of Figure 78.
Group XVIII, the species of Figures 79-80 
Group XIX, the species of Figures 81.
Group XX, the species of Figures 82-83.
Group XXI, the species of Figures 84 and 148. 
Group XXII, the species of Figures 85 and 86. 
Group XXIII, the species of Figures 87 and 88. 
Group XXIV, the species of Figures 89 and 90. 
Group XXV, the species of Figure 91.
Group XXVI, the species of Figure 92.
Group XXVII, the species of Figures 93-98.
Group XXVIII, the species of Figures 99-99C. 
Group XXIX, the species of Figures 100-105. 
Group XXX, the species of Figures 106-107. 
Group XXXI, the species of Figure 108.
Group XXXII, the species of Figures 109 and 110. 
Group XXXIII, the species of Figures 113-114. 
Group XXXIV, the species of Figures 115-117. 
Group XXXV, the species of Figures 118-120.
Group XXXVI, the species of Figures 121-123. 
Group XXXVII, the species of Figure 124-125. 
Group XXXVIII, the species of Figures 126-127. 
Group XXXIX, the species of Figures 128-130. 
Group XL, the species of Figure 131.
Group XLI, the species of Figures 132-134. 
Group XLII, the species of Figures 135-136.
Group XLIII, the species of Figure 137.
Group XLIV, the species of Figure 138.
Group XLV, the species of Figure 139.
Group XLVI, the species of Figure 140.
Group XLII, the species of Figure 141.
Group XLVIII, the species of Figure 142.
Group XLIX, the species of Figures 143-144.
Group L, the species of Figures 143-144.
Group LI, the species of Figures 145-146.
Group LII, the species of Figures 147.
Group LIII, the species of Figure 148.
Group LIV, the species of Figure 149.
Group LV, the species of Figure 150.
Group LVI, the species of Figures 151-152.
Group LVII, the species of Figure 153.
Group LVIII, the species of Figure 154.
Group LIX, the species of Figure 155.
Group LX, the species of Figure 156.

The species are independent or distinct because the figures show numerous embodiments of different panels, frames, and building tiles all having distinct features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have a separate status in the art in view of their different classifications, the inventions have a separate status in the art due to their divergent subject matter, and the inventions require a different field of search (different classes/subclasses and electronic resources and employ different search strategies).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711